AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.

Claims
Claims 1, 11, and 16 have been amended. Claims 1, 11, and 16 are rejected. Claims 1-20 are pending in the application. 

Allowable Subject Matter
Claims 2-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments


Applicant Argues 
Respectfully, Miller, whether taken alone or in combination with Kephart, Perazolo and Yemini, neither teaches nor suggests the present Claims 1,11 and 16 as amended. Miller’s FIG. 1 has nothing to do with verifying accuracy of rules associated with symptoms stored in a database. Rather, Miller identifies symptoms for new patterns, e.g., by partitioning an “original” pattern of computer events into multiple sub-pattems and associating at least one of the multiple sub-pattems with a single consolidated event. The touchstone of Miller is to convert a particular sub-pattem into the single consolidated event. The process of consolidating events is for purposes of recognizing symptoms with no mention or process described for verifying accuracy of rules of existing symptoms.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1, 11, and 16 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 11, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al. U.S. Patent Publication (2009/0113242; hereinafter: Miller) in view of Kephart et al. U.S. Patent (6,016,546; hereinafter: Kephart, in IDS dated July 15, 2019) and further in view of Kaminsky et al. U.S. Patent (7,137,041; hereinafter: Kaminsky) and further in view of Yemini et al. U.S.. Patent (6,249,755; hereinafter: Yemini) 
 
Claims 1, 11, and 16
As to claims 1, 11, and 16, Miller discloses a self-managing computer system for verifying rules of symptoms, comprising:
analyzing a new second specimen using one or more of the existing symptoms stored in the symptom database(paragraph[0017], “The original symptom pattern partitioning (e.g., partitioning " Symptom Pattern 1" into events "A, B, C," "D, E," and "F, G") is accomplished by applying a partitioning algorithm to all existing rule bases…etc.”), wherein the new second specimen is generated according to a new symptom and includes a set of events detected according to a rule of the new symptom, and the new symptom corresponds to the new second specimen (paragraph[0023], “The secondary autonomic managers then correlate these events with a particular sub-pattern (e.g., "A, B, C") (block 212), which is then converted into a single consolidated event (e.g., "Z") (block 214). These single consolidated events (e.g., "X", "Y" and "Z" are then transmitted from the secondary autonomic managers to the primary autonomic manager (block 216), which replaces the sub-pattern (e.g., "A, B, C")…etc.”); 

Podgurski does not appear to explicitly disclose
computer storage storing 
a symptom database storing a multitude of existing symptoms, each of the existing symptoms including a symptom rule for detecting a set of identified events; and 
a specimen database which stores existing specimens, the existing specimens including a plurality of first existing specimens and a plurality of second existing specimens, and wherein each of the first existing specimens is a subset of one of the second existing specimens, and each of the existing second specimens corresponds to one of the existing symptoms stored in the symptom database and includes the set of events detected according to the rule of the corresponding one of the existing symptoms; and 
an analysis unit for verifying the rules of ones of the existing symptoms, the analysis unit comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions for: 
using a new second specimen to verify the accuracies of the rules of one or more of the existing symptoms, including 
analyzing the new second specimen using one or more of the existing symptoms stored in the symptom database, wherein the new second specimen is generated according to a new symptom, the new symptom including a new symptom rule for detecting a set of identified events, and the new symptom corresponds to the new second specimen; 
said analyzing the new second specimen for determining whether the new second specimen includes one or more of the sets of identified events detected according to the rules of the one or more of the existing symptoms to verify the accuracies of the rules of the one or more of the existing symptoms; and
in response to determining that the new second specimen includes one or more of the sets of identified events detected according to the rules of specified ones of the one or more of the existing symptoms, presenting a notification of one of the specified ones of said one or more of the existing symptoms.

However, Kephart discloses computer storage storing (column 6, lines 16-33, “A RAM 16 is coupled to the system bus 12 and provides program instruction storage and working memory for CPU 14…etc.”) 
a specimen database which stores existing specimens (figure 4, Abstract, column 8, lines 19-61, the reference describes using an existing signature (i.e., existing specimen) to form an lookup table that has generic features with its associated signature list (i.e., first specimen and a second specimen)), the existing specimens including a plurality of first existing specimens and a plurality of second existing specimens(figure 4, Abstract, column 8, lines 19-61, the reference describes using an existing signature (i.e., existing specimen) to form an lookup table that has generic features with its associated signature list (i.e., first specimen and a second specimen)), and wherein each of the first existing specimens is a subset of one of the second existing specimens, and each of the existing second specimens corresponds to one of the existing symptoms stored in the symptom database and includes the set of events detected according to the rule of the corresponding one of the existing symptoms (figure 4, Abstract, column 8, lines 19-61, the reference describes using an existing signature (i.e., existing specimen) to form an lookup table that has generic features with its associated signature list (i.e., first specimen and a second specimen). The generic features (i.e., first specimen) list is a subset of the associated signature list (e.g., figure 4).). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Miller with the teachings of Kephart to create a subset of generic features of signatures which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Miller with the teaching of Kephart to efficiently use as little computer memory to detect a computer virus. (Kephart: column 2, lines 45-51)

The combination of Podgurski and Kephart discloses all the element in claim 1, as noted above, but do not appear to explicitly disclose a symptom database storing a multitude of existing symptoms, each of the existing symptoms including a symptom rule; and 
an analysis unit for verifying the rules of ones of the existing symptoms, the analysis unit comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions for: 
using a new second specimen to verify the accuracies of the rules of one or more of the existing symptoms, including
analyzing the new second specimen using one or more of the existing symptoms stored in the symptom database, wherein the new second specimen is generated according to a new symptom, the new symptom including a new symptom rule for detecting a set of identified events, and the new symptom corresponds to the new second specimen; 
said analyzing the new second specimen for determining whether the new second specimen includes one or more of the sets of identified events detected according to the rules of the one or more of the existing symptoms to verify the accuracies of the rules of the one or more of the existing symptoms; and
in response to determining that the new second specimen includes one or more of the sets of identified events detected according to the rules of specified ones of the one or more of the existing symptoms, presenting a notification of one of the specified ones of said one or more of the existing symptoms.

However, Kaminsky discloses 
a symptom database storing a multitude of existing symptoms, each of the existing symptoms including a symptom rule (Figure 3, column 8, lines 31-48, “Thus, for example, a symptom database of situations that correlates situational information to specific responses or further situations may be utilized in the analysis engine 100…etc.”); and 
an analysis unit for verifying the rules of ones of the existing symptoms, the analysis unit comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions for (column 10, lines 44-59, “The analysis engine 404 analyzes the sufficiently correlated common situation format representations of component status and autonomically generates a common situation format representation 408 and/or a common action format representation…etc.”) 
using a new second specimen to verify the accuracies of the rules of one or more of the existing symptoms (column 13, lines 63-67, “FIG. 10 is a flowchart of operations that may be performed by the application 920 according to some embodiments of the present invention. More specifically, referring to FIG. 10, at Block 1010, when a problem is detected, the application 920 generates a symptom at Block 1020…etc.”), including
analyzing the new second specimen using one or more of the existing symptoms stored in the symptom database (figure 10, column 14, lines 6-12, “Still referring to FIG. 10, at Block 1030, the symptom is sent to the problem resolver 930. It will be understood that, as used herein, the term " symptom" can refer to the symptoms described in connection with symptoms database 106 of FIG. 3….etc.”), wherein the new second specimen is generated according to a new symptom, the new symptom including a new symptom rule for detecting a set of identified events, and the new symptom corresponds to the new second specimen (Figure 11, column 14, lines 13-23, “As shown at Block 1110, when a symptom is received, selected IT components in the IT infrastructure 910 that may cause the problem in the application program 920, are identified at Block 1120, based on the symptom that is received at Block 1110…etc.”); 
in response to determining that the new second specimen includes one or more of the sets of identified events detected according to the rules of specified ones of the one or more of the existing symptoms, presenting a notification of one of the specified ones of said one or more of the existing symptoms (Figure 8, column 12, lines 23-46, “The common situation format information that is sufficiently correlated is then analyzed (Block 604). This analysis may, as discussed above, be a comparison of the correlated information to determine further situational information and/or may be performed to determine actions to be taken…etc.”). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Miller with the teachings of Kephart and Kaminsky to store existing symptoms which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Miller with the teaching of Kephart and Kaminsky to “automatically identifying corrective action in the IT infrastructure based on the at least one problem in the IT infrastructure based on the at least one problem in the selected IT components…etc.” (Kaminsky: column 3, lines 30-40)

The combination of Miller, Kephart, and Kaminsky do not appear to explicitly disclose said analyzing the new second specimen for determining whether the new second specimen includes one or more of the sets of identified events detected according to the rules of the one or more of the existing symptoms to verify the accuracies of the rules of the one or more of the existing symptoms;

However, Yemini discloses said analyzing the new second specimen for determining whether the new second specimen includes one or more of the sets of identified events detected according to the rules of the one or more of the existing symptoms to verify the accuracies of the rules of the one or more of the existing symptoms (column 4, lines 28-47, “As an example, if events A and B are detected, and it is known that event A could have been caused by problems 1, 2, or 3, and event B could have been caused by problems 2, 4, or 6, then the diagnosis is that problem 2 has occurred because it represents the intersection of the possible sources of events A and B…etc.”). It would have been obvious at the time if the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Miller with the teachings of Kephart, Kaminsky, and Yemini to analyze problems and events in a network which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Miller with the teaching of Kephart, Kaminsky, and Yemini to efficiently determine the occurrence of and the source of problems in a complex system based on observable events (Yemini: column 1, lines 15-22). 












Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000